Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Mr. Sriharsha Vangapaty on January 21, 2022 – February 9, 2022.

The application has been amended as follows: 
IN THE CLAIMS: 
In claim 1, line 3, “receiving an uplink transmission from a second device” has been deleted. 
In claim 1, line 5, “channel” has been changed to ----channel type----. 
In claim 1, line 7, after “transmission;”, ---- receiving an uplink transmission from a second device---- has been inserted. 
In claim 1, line 10, “channel” has been changed to ----channel type----. 
In claim 16, line 3, “channel” has been changed to ----channel type----. 
In claim 16, line 5, “corresponds” has been changed to ----corresponds to----. 
In claim 20, line 7, “channel” has been changed to ----channel type----.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MIN JUNG whose telephone number is (571)272-3127. The examiner can normally be reached 9AM-5PM EST M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hassan Kizou can be reached on 571-272-3088. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available 







/MIN JUNG/Primary Examiner, Art Unit 2472